Citation Nr: 1243552	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for metatarsalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



REMAND

The Veteran had active service from November 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his September 2009 substantive appeal, the Veteran discussed injuring his left ankle in service, and the residual pain he has experienced in his left ankle as a result.  Based on these assertions, the RO was unclear as to whether a claim for service connection for an ankle condition had been raised.  In a February 2011 letter, the RO specifically asked the Veteran whether he wished to file a claim for service connection for an ankle disability.  The Veteran was informed that if he did not respond to the letter within 30 days, the RO would not treat his statement as a claim of service connection for an ankle disability.  A review of the record reflects that the Veteran did not respond to this inquiry.  

The Veteran contends that he injured his feet in service after being forced to jump out of a helicopter when it caught on fire.  According to the Veteran, the helicopter was 800 feet in the air when it was hit and caught on fire, and even though he landed in a rice patty, the impact of his landing "fractured all ten bones in [his] feet."  The Veteran claims to experience on-going pain and discomfort in his feet since this injury.  He further attributes the knots on the bottom of his feet and joints, and his toes (which have reportedly grown apart) to this in-service injury.  See November 2008 claim.  

Turning to the service treatment records, the Board notes that, at a November 1961 examination conducted pursuant to the Veteran's entry into military service, the clinical evaluation of his feet and lower extremities was shown to be normal.  Also, the Veteran did not report a history of bone, joint or other deformity and further denied a history of foot trouble in his medical history report.  In addition, the Veteran had a physical profile of 'P1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In August 1963, the Veteran presented at the military treatment facility and reported to have fallen 15 feet nine days earlier.  According to the Veteran, he heard a "sharp snap" upon landing on his left foot, and experienced slight swelling of, as well as trouble walking on, his feet since this incident.  The Veteran stated that after being evaluated, the company corpsman assessed him with a "bad sprain."  Upon physical evaluation, the treatment provider observed that while the Veteran had full range of motion in his left ankle, movement was painful in all directions.  The objective medical findings were clear for signs of edema or hematoma, and the X-ray report was negative for any signs of a fracture.  Based on his evaluation of the Veteran, the treatment provider assessed him with a left ankle sprain, and provided him with a short leg cast.  The cast was removed several days later, but clinical records dated from September 1963 to November 1963 reflect that the Veteran presented at sick call on a number of occasions with complaints of continuing pain, swelling, and discomfort in his left ankle - especially with ambulation and prolonged standing.  A November 1963 sick call note reflects that the Veteran continued to experience pain and discomfort in his left ankle, despite having three casts applied to his left ankle since the incident, as well as regularly wearing Ace bandage wraps and receiving hot soaks.  

At the Veteran's May 1966 separation examination, the clinical evaluation of his feet and lower extremities was shown to be normal.  

The Veteran's post-service treatment records reflect his complaints of, as well as treatment provided for, pain and discomfort in his feet.  In December 2004, the Veteran presented at the VA Medical Center (VAMC) in Fayetteville, Arkansas with complaints of pain in his right foot.  Specifically, the Veteran described the presence of a large raised area between the great toe and second toe of the right foot of one year duration.  According to the Veteran, the pain continued to worsen at this site and was starting to develop at the same site in the left foot as well.  

The Veteran was afforded a VA examination in March 2009.  During the examination, the Veteran provided his military history and reported to have fractured his feet distally in the metatarsal region.  According to the Veteran, he experiences pain "across the balls of both feet" and was unable to stand longer than 15 to 30 minutes or walk more than a few yards as a result of his bilateral foot condition.  Upon physical examination, the examiner observed no abnormalities in the bones or joints of the right or left foot and further noted no constitutional signs of bone disease.  The examiner did observe evidence of abnormal weight bearing in the feet, and specifically described signs of callosities on both great toes laterally.  The examiner further detected "bilateral small bunions with minimal changes," and described how "the toes fan apart with weight bearing between [the second and third] metatarsals with tenderness to webs of those areas [on the] plantar surface."  The Veteran also underwent an X-ray of his right and left foot, the findings of which revealed the feet to be in normal condition.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with bilateral metatarsalgia.  When asked whether the Veteran's metatarsalgia was related to service, the examiner determined that he could not resolve this issue without mere speculation.  In so stating, the examiner noted that there were no records corroborating the Veteran's contention that he fractured the bones in his feet in service.  See March 2009 VA medical addendum.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Although it appears that the March 2009 VA examiner conducted a proper evaluation of the Veteran's physical condition, review of the examination report reflects that the examiner did not address the Veteran's statement that he had experienced on-going pain and discomfort in his feet since service.  Moreover, while the examiner noted that the service treatment records were negative for any signs or findings of a foot/toe fracture, the examiner did not address whether the Veteran's current bilateral metatarsalgia may have been a lingering residual of his in-service sprain.  Furthermore, the examiner did not provide an explanation to support the conclusion that he could not resolve the issue of the etiology of the Veteran's diagnosed foot disability without resorting to speculation.  The examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus finds that the March 2009 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In this case, the Board finds that since the March 2009 VA examiner did not provide an adequate explanation as to why he was unable to provide a conclusion regarding whether the Veteran's bilateral foot disability is related to service, the issue must be remanded so that another examination and nexus opinion can be obtained.  Specifically, the examiner must include well-reasoned medical opinions addressing the nature and etiology of the Veteran's diagnosed metatarsalgia, as well as any other foot disorder from which he is found to be suffering.  The examiner must further address whether it is at least as likely as not that any such disability(ies) is/are related to the Veteran's time in service.  In so opining, the examiner must pay particular attention to the Veteran's complaints of having first experienced foot problems during service, taking note of the service treatment records reflecting complaints of, and treatment provided for symptoms of pain and swelling.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.  If, after further examination, the examiner remains unable to render an etiological opinion without resort to speculation, the examiner should clearly identify precisely what facts could not be determined, including commenting on whether the inability to provide an opinion is due to a lack of information that could only have been collected in service, or soon thereafter, and is missing, or that the time for obtaining the other information has passed.  

Furthermore, in a December 2008 statement, the Veteran indicated that he has received medical treatment for his bilateral foot condition at the VAMCs in Fayetteville, Arkansas and Columbia, Missouri, as well as the VA Outpatient Clinic in Mt. Vernon, Missouri.  As this matter is being remanded for further development, an attempt should be made to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's bilateral foot condition, from the VAMC in Fayetteville, Arkansas; the VAMC in Columbia, Missouri; and the VA Outpatient Clinic in Mt. Vernon, Missouri, from December 2005 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any foot disorder, including metatarsalgia.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration service treatment records dating from August 1963 to November 1963, which document the Veteran's in-service injury of his left lower extremity, as well as his complaints of on-going pain in the left lower extremity.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current foot disability (bilateral or unilateral) and provide diagnoses for all identified disabilities.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any foot disorder(s) had an onset in service or is otherwise related to the Veteran's military service, to include his in-service left ankle sprain.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

